Exhibit 10.3

NON-QUALIFIED STOCK OPTION AGREEMENT

UNDER THE

BOJANGLES’, INC. AMENDED AND RESTATED 2011 EQUITY INCENTIVE PLAN

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made between
Bojangles’, Inc., a Delaware corporation (the “Company”), and [                ]
(the “Optionee”).

WHEREAS, the Company maintains the Bojangles’, Inc. Amended and Restated 2011
Equity Incentive Plan (the “Plan”) for the benefit of the key employees,
directors and consultants of the Company and its subsidiaries; and

WHEREAS, the Plan permits the award of Non-Qualified Stock Options to purchase
shares of the Company’s Common Stock, subject to the terms of the Plan; and

WHEREAS, to compensate the Optionee for his or her service to the Company and
its Affiliates and to further align the Optionee’s personal financial interests
with those of the Company’s stockholders, the Company wishes to award the
Optionee an option to purchase [            ] shares of the Company’s Common
Stock, subject to the restrictions and on the terms and conditions contained in
the Plan and this Agreement.

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein and intending to be legally bound hereby, the parties agree as follows:

1. Award of Option. This Agreement evidences the grant to the Optionee of an
option (the “Option”) to purchase [            ] shares of the Company’s Common
Stock (the “Option Shares”). The Option is subject to the terms set forth
herein, and in all respects is subject to the terms and provisions of the Plan,
which terms and provisions are incorporated herein by this reference. Except as
otherwise specified herein or unless the context herein requires otherwise, the
terms defined in the Plan will have the same meanings herein.

2. Nature of the Option. The Option is not intended to be an incentive stock
option as described by Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), or to otherwise qualify for any special tax benefits for
the Optionee.

3. Date of Grant; Term of Option. The Option was granted on
                    ,     , 20[    ] (the “Effective Date”) and may not be
exercised later than the tenth anniversary of that date, subject to earlier
termination in accordance with Section 6 of the Plan.

4. Option Exercise Price. The per Share exercise price of the Option is
$[            ] (the “Exercise Price”).

5. Exercise of Option. The Option will become vested and exercisable only in
accordance with the terms and provisions of the Plan and this Agreement, as
follows:



--------------------------------------------------------------------------------

(a) Vesting. The Option will become vested and exercisable in accordance with
the schedule below, provided in each case that the Optionee has remained in
continuous service with the Company through such date:

 

Cumulative Number of Vested Option Shares

 

Date

     

For purposes of this Agreement, service with an Affiliate of the Company will be
deemed to constitute service with the Company, for so long as such entity
remains an Affiliate of the Company.

(b) All Unvested Option Shares Forfeited Upon Cessation of Service. Except as
otherwise provided in an employment agreement, consulting agreement or other
similar agreement by and between the Optionee and the Company (or an Affiliate
thereof), upon a cessation of the Optionee’s service with the Company and its
Affiliates, any unvested portion of the Option will immediately and
automatically, without any action on the part of the Company, be forfeited and
cancelled, and any vested portion of the Option will survive and remain
exercisable only to the extent provided in Section 6 of the Plan.

(c) Method of Exercise. The Optionee may exercise the Option by providing
written notice to the Company stating the election to exercise the Option. Such
written notice shall be signed by the Optionee, shall be delivered in person or
by certified mail to the Secretary of the Company or such other person as may be
designated by the Company, and shall be accompanied by payment of the Exercise
Price and an amount equal to any required tax withholding. Payment of the
Exercise Price and any required tax withholding may be made in cash or any other
method approved by the Board.

(d) Partial Exercise. The Option may be exercised in whole or in part; provided,
however, that any exercise may apply only with respect to a whole number of
Option Shares.

(e) Additional Documents. As a condition to the effectiveness of the exercise of
the Option Shares, the Optionee agrees upon request to execute any further
documents or instruments necessary or desirable to carry out the purposes or
intent of this Agreement.

(f) Other Restrictions on Exercise. The Option may not be exercised, and any
purported exercise will be void, if the issuance of the Option Shares upon such
exercise would constitute a violation of any law, regulation or exchange listing
requirement. The Board may from time to time modify the terms of this Option or
impose additional conditions on the exercise of this Option as it deems
necessary or appropriate to facilitate compliance with any law, regulation or
exchange listing requirement. As a further condition to the exercise of the
Option, the Company may require the Optionee to make any representation or
warranty as may be required by or advisable under any applicable law or
regulation.

 

-2-



--------------------------------------------------------------------------------

6. Tax Consequences. The Company does not represent or warrant that this Option
(or the purchase or sale of the Shares subject hereto) will be subject to
particular tax treatment. The Optionee acknowledges that he or she has reviewed
with his or her own tax advisors the tax treatment of this Option (including the
purchase and sale of Shares subject hereto) and is relying solely on those
advisors in that regard. The Optionee understands that he or she (and not the
Company) will be responsible for his or her own tax liabilities arising in
connection with this Option.

7. Share Legends. A legend will be placed on any certificate evidencing an
Option Share, pursuant to the Plan or applicable law.

8. Non-Transferability of Option. The Option may not be sold, pledged, assigned,
hypothecated, gifted, transferred or disposed of in any manner either
voluntarily or involuntarily by operation of law, other than by will or by the
laws of descent or distribution. During the Optionee’s lifetime, the Option is
exercisable only by the Optionee. Subject to the foregoing and the terms of the
Plan, the terms of the Option will be binding upon the executors, administrators
and heirs of the Optionee.

9. No Continuation of Service. Neither the Plan nor this Option will confer upon
the Optionee any right to continue in the service of the Company or any of its
subsidiaries, or limit in any respect the right of the Company or its
subsidiaries to terminate Optionee’s service at any time, with or without Cause
and with or without notice.

10. Withholding. The Company is hereby authorized to withhold from any
consideration payable or property transferable to the Optionee any taxes
required to be withheld by applicable law in connection with the grant or
exercise of this Option or the vesting or disposition of the Option Shares.

11. The Plan. The Optionee has received a copy of the Plan (a copy of which is
attached hereto), has read the Plan and is familiar with its terms, and hereby
accepts the Option subject to the terms and provisions of the Plan, as amended
from time to time. Pursuant to the Plan, the Board is authorized to interpret
the Plan and to adopt rules and regulations not inconsistent with the Plan as it
deems appropriate. The Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Board with respect to
questions arising under the Plan or this Agreement.

12. Entire Agreement. This Agreement, together with the Plan and any other
exhibits attached hereto, represents the entire agreement between the parties
with respect to the subject matter hereof and supersedes any prior agreement,
written or otherwise, relating to the subject matter hereof.

13. Amendment. Except as otherwise described herein, this Agreement may only be
amended by a writing signed by each of the parties hereto.

14. Governing Law. This Agreement will be construed in accordance with the laws
of the State of Delaware, without regard to the application of the principles of
conflicts of laws.

 

-3-



--------------------------------------------------------------------------------

15. Execution. This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument. Counterparts may be delivered via facsimile, electronic mail
(including pdf) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

[This space intentionally left blank; signature page follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by each party on the date
indicated below, respectively.

 

BOJANGLES’, INC.  

 

Signature  

 

Title  

 

Date

 

[OPTIONEE]  

 

Signature  

 

Address

 

 

 

Date

 

-5-